 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MORRIS ROBERSON,                                  Case No. 1:17-cv-01062-DAD-SAB (PC)
12                       Plaintiff,                     ORDER DENYING AS MOOT PLAINTIFF’S
                                                        MOTION REQUESTING SUMMONS TO
13            v.                                        PROCEED AGAINST C. PFEIFFER
14    A. MANASRAH, et al.,                              (ECF No. 30)
15                       Defendants.
16

17           Plaintiff Morris Roberson is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion requesting summons to proceed against C.

20   Pfeiffer, filed on April 26, 2019. (ECF No. 30.) In the motion, Plaintiff requests that the Court

21   send him a summons to fill out so that the U.S. Marshal’s office can serve process on Defendant

22   C. Pfeiffer.

23           However, on April 9, 2019, this Court issued an order initiating service on Defendant

24   Kern Valley State Prison Warden C. Pfeiffer and directed that service on Defendant Pfeiffer

25   proceed pursuant to the Court’s E-Service pilot program for civil rights cases in the Eastern

26   District of California. (ECF No. 26.) As previously discussed in the Court’s April 9, 2019

27   service order, “E-Service” means that, rather than having plaintiffs fill out service paperwork for

28   the U.S. Marshal to serve on the defendants, the Court will provide service paperwork regarding
                                                       1
 1   the defendants electronically to the California Department of Corrections and Rehabilitation and

 2   the California Attorney General’s Office. (Id.)

 3            Since service on Defendant Pfeiffer is to proceed pursuant to the Court’s E-Service pilot

 4   program, Plaintiff does not need to fill out a summons for Defendant Pfeiffer. Accordingly,

 5   Plaintiff’s motion requesting summons to proceed against C. Pfeiffer, (ECF No. 30), is HEREBY

 6   DENIED.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     April 29, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
